        Case 1:19-cv-02450-SDG Document 22 Filed 10/01/19 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

JON FREY, ANDREW PERRONG                      :
and STEWART ABRAMSON on                       : CIVIL ACTION FILE NO. 1:19-CV-
behalf of themselves and others               : 02450-TWT
similarly situated,                           :
                                              :
       Plaintiffs,                            :
                                              : COMPLAINT – CLASS ACTION
v.                                            :
                                              :
GREAT AMERICAN POWER, LLC                     :
and NEW WAVER POWER, LLC                      :
                                              :
       Defendants.                            :
                                          /

 PLAINTIFFS’ UNOPPOSED MOTION TO SUBSTITUTE PARTY NAME

      The plaintiffs move to substitute the party name “New Wave Power, LLC” a

limited liability company for the currently named “New Waver Power, LLC”. Fed.

R. Civ. P. 21 states that “Parties may be … added by order of the Court on motion

of any party or of its own motion at any stage of the action and on such terms as

are just.” Here, the proper party name was identified by counsel for Great

American Power, LLC in their initial disclosures on September 30, 2019.
       Case 1:19-cv-02450-SDG Document 22 Filed 10/01/19 Page 2 of 2




      Submitted on October 1, 19.

                               By:    /s/ Anthony I. Paronich
                                      Anthony I. Paronich
                                      Email: anthony@paronichlaw.com
                                      PARONICH LAW, P.C.
                                      350 Lincoln Street, Suite 2400
                                      Hingham, Massachusetts 02043
                                      Telephone: (617) 738-7080
                                      Facsimile: (617) 830-0327
                                      Admitted Pro Hac Vice


                                      Attorneys for Plaintiff and the Proposed
                                      Class


       CERTIFICATE OF COMPLIANCE WITH L.R. 5.1.C & 7.1.D

      Pursuant to L.R. 7.1.D, I certify that this document has been prepared with

14-point, Times New Roman font, approved by the Court in L.R. 5.1.C.


                                      /s/ Anthony Paronich
                                      Anthony Paronich




                                        2
